 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5
      In re:
 6
      DEMETRIUS BERTRAND DICKERSON, SR.,
 7
                             Debtor.
 8    ________________________________________

 9    DEMETRIUS BERTRAND DICKERSON, SR.,                    C19-143 TSZ

10                                 Appellant,               MINUTE ORDER

11         v.

12    MERCHANTS CREDIT CORPORATION,

13                                 Appellee.

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    Appellee’s motion for extension of time, docket no. 7, is GRANTED, and
16 the deadline for appellee to file a response brief is EXTENDED from May 15, 2019, to
   June 14, 2019. The deadline for appellant to file any reply brief is EXTENDED from
17 May 29, 2019, to July 10, 2019.

18          (2)   The Clerk is DIRECTED to RENOTE this matter for July 12, 2019, and to
     send a copy of this Minute Order to all counsel of record.
19
           Dated this 30th day of April, 2019.
20
                                                  William M. McCool
21
                                                  Clerk
22
                                                  s/Karen Dews
                                                  Deputy Clerk
23

     MINUTE ORDER - 1
